UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7697


ALEX D. TAYLOR,

                  Plaintiff – Appellant,

          v.

THIERRY NETTLES, Major; LESLIE DAVIS, Lieutenant;              V.
STAFFORD, Sergeant; BARRY ROBINSON, Corporal,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, District Judge.
(1:11-cv-01479-TLW-SVH)


Submitted:   January 23, 2013               Decided:   February 7, 2013


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alex D. Taylor, Appellant Pro Se.    Christopher Thomas Dorsel,
Sandra J. Senn, SENN LEGAL, LLC, Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alex    D.   Taylor   appeals    the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed   the     record   and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Taylor v. Nettles, No. 1:11-cv-01479-TLW-SVH (Sept. 20,

2012).     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented     in   the   materials

before    this   court    and   argument   would    not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       2